Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, 1,2-dimethoxyethane (Species A), and ϒ-butyrolactone (Species B) in the reply filed on January 13, 2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2021.
Duplicate Claim Warning
Applicant is advised that should Claim 11 be found allowable, Claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
Specifically, the Examiner notes that upon cancellation of the non-elected species in Claim 10, Claim 10 would be a duplicate of Claim 11.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claim 7 is objected to because of the following informalities:  The claim recites “an electrolyte, wherein the electrolyte comprises comprising a lithium salt” but should recite “an electrolyte, wherein the electrolyte comprises
Claim 17 is objected to because of the following informalities: The claim is dependent on the electrochemical cell of Claim 1, however the subject matter of Claim 1 is an electrolyte capable of being used in an electrochemical cell.
The Examiner suggests amending Claim 17 to be dependent on Claim 7, wherein the subject matter of Claim 7 is an electrochemical cell, in order to put the claim in better form. 
Appropriate correction is required.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTROLYTE FOR AN ELECTROCHEMICAL CELL COMPRISING 1,2-DIMETHOXYETHANE AND ϒ-BUTYROLACTONE.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-3 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marshall (US PGPub 2018/0212257, which has a provisional date of January 20, 2017).
Regarding Claim 1, Marshall discloses an electrolyte for an electrochemical cell ([0033], [0041]), comprising:
a lithium salt ([0043], [0057]);
a first solvent ([0051], [0056]); and
a second solvent ([0042], [0051], [0056]), 
wherein the first solvent is 1,2-dimethoxyethane ([0051], [0056]), and 
wherein the second solvent is ϒ-butyrolactone ([0042], [0051], [0056]).
Regarding Claims 2-3, Marshall discloses all of the limitations as set forth above. Marshall further discloses wherein a weight ratio of the first solvent to the second solvent is about 1:1 ([0056]), which falls within and therefore anticipates the instantly claimed range of 0.5 to 1.3 and further anticipates the instantly claimed value of 1:1.
Regarding Claim 17, Marshall discloses an implantable device ([0002], [0031], [0084]) comprising the electrochemical cell set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US PGPub 2018/0212257, which has a provisional date of January 20, 2017), as applied to Claim 1 above.
Regarding Claim 4, Marshall discloses all of the limitations as set forth above. Marshall further discloses wherein a concentration of the lithium salt is about 0.75 moles per liter to about 2 moles per liter ([0043], [0057]), which encompasses the instantly claimed range of 0.8 moles per liter to 1.1 moles per liter, based on a total volume of the first solvent and the second solvent.

Regarding Claims 5-6, Marshall discloses all of the limitations as set forth above. Marshall discloses wherein the first solvent is 1,2-dimethoxyethane ([0056]), and the second solvent is ϒ-butyrolactone ([0056]).
Marshall further discloses wherein the lithium salt must be ionically conductive, dissolvable in the first and second solvents, and stable at low voltages ([0057]).
Specifically, Marshall discloses wherein the lithium salt may be LiBF4, LiN(SO2CF3)2, LiN(SO2F2)2, lithium fluoroalkyl sulfonyl imides, or lithium fluorosulfonyl imide ([0043], [0057]).
It would have been obvious to one of ordinary skill in the art to utilize LiBF4 as the lithium salt, as disclosed by Marshall, wherein the skilled artisan would have reasonable expectation that such is ionically conductive, dissolvable in the first and second solvents, and stable at low voltages, as desired by Marshall. 
Modified Marshall further discloses wherein the lithium salt is about 0.75 moles per liter to about 2 moles per liter ([0043], [0057]), which encompasses 1 mole per liter, based on a total volume of the first solvent and the second solvent, the first solvent is 1,2-dimethoxyethane and the second solvent is ϒ-butyrolactone ([0056]).
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by Marshall for the concentration of the LiBF4 based on a total .
Claims 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US PGPub 2018/0212257, which has a provisional date of January 20, 2017) and Shia (US Patent No. 4,556,618), wherein Shia is incorporated into Marshall by reference, and further in view of Gan (US PGPub 2002/0012844, cited on the IDS dated October 23, 2020) and Hagiyama et al. (US PGPub 2016/0043402, cited on the IDS dated October 23, 2020).
Regarding Claims 7-8, Marshall discloses an electrochemical cell ([0033]) comprising:
a cathode ([0034]) comprising a cathode composition, wherein the cathode composition comprises a cathode active material ([0036], [0050]);
an anode ([0040]);
an electrolyte ([0041], wherein the electrolyte comprises a lithium salt ([0043], [0057]); a first solvent ([0051], [0056]); and a second solvent ([0042], [0051], [0056]),
wherein the cathode active material is fluorinated carbon ([0036], [0050]).
Marshall further discloses in Shia, which is incorporated into Marshall by reference, wherein the cathode ([0034], [0103] of Marshall, C2, L22-29 of Shia) may comprise the cathode composition disposed on a cathode current collector ([0103] of Marshall, P4, L64-68 of Shia), wherein the cathode composition may comprise a cathode active material ([0036], [0050], [0103] of Marshall, C2, L22-29 of Shia), a conductive carbon filler ([0103] of Marshall, C2, L22-29 
It would have been obvious to one of ordinary skill in the art to form the cathode such that a cathode composition is disposed on a cathode current collector, wherein the cathode composition comprises a cathode active material, a conductive carbon filler, and a binder, as disclosed by Shia in Marshall, wherein the skilled artisan would have reasonable expectation that such would successfully form a cathode suitable for use in the electrochemical cell of Marshall.
Modified Marshall discloses wherein the conductive carbon filler may be acetylene black and/or graphite ([0103] of Marshall, C2, L22-29 of Shia).
Consequently, modified Marshall does not disclose wherein the conductive carbon filler is carbon black.
Gan teaches an electrochemical cell for an implantable device (Title, [0010]) that successfully minimizes and even eliminates swelling of the electrochemical cell when discharged under high rate applications ([0022]).
Gan further teaches a cathode comprising a cathode formulation, wherein the cathode formulation preferably comprises a cathode active material, wherein the cathode active material is fluorinated carbon ([0022]), and a conductive carbon filler, and a binder, wherein the binder is a fluorinated polymer ([0043]).
Specifically, Gan teaches wherein the conductive carbon filler is utilized to improve conductivity ([0043]), wherein the conductive carbon filler is not particularly limited and may be acetylene black, carbon black and/or graphite ([0043]).

Modified Marshall further discloses in an exemplary embodiment wherein a weight ratio of the cathode active material to the carbon filler to the binder is 84:13:3 (C5, L8-14 of Shia).
Consequently, modified Marshall does not disclose wherein a weight ratio of the cathode active material to the carbon filler to the binder is 90:6:4.
Modified Marshall further discloses wherein the weight ratio is not limited to the exemplary embodiment so long as the amount of the binder is as minimized (C8, L12-14 of Shia).
For example, modified Marshall further discloses wherein the amount of the cathode active material preferably at least about 80%, and typically more than 90% of the cathode composition (C2, L33-39 of Shia) and wherein the amount of the conductive carbon filler is up to about 25% (C2, L60-66 of Shia), wherein the ranges of (at least 80 to less than 100):(greater than 0 to less than 25) encompass the instantly claimed values 90:6.
It would have been one of ordinary skill in the art to optimize the weight ratio of the cathode active material to the carbon filler to the binder such that it is 90:6:4, as such falls within the acceptable values of the cathode active material and the conductive carbon filler disclosed by modified Marshall while minimizing the amount of the binder, as desired by 
Modified further discloses wherein the electrochemical cell is utilized in an implantable device ([0002], [0031], [0084] of Marshall) and therefore modified Marshall discloses a desire for the electrochemical cell to achieve excellent long-term cycle characteristics ([0003] of Marshall).
While modified Marshall discloses an electrolyte ([0041] of Marshall) and a cathode active material ([0036], [0050] of Marshall), modified Marshall remains silent regarding a weight ratio of an amount of the electrolyte to an amount of the cathode active material.
Consequently, modified Marshall does not disclose wherein a weight ratio of an amount of the electrolyte to an amount of the cathode active material is 0.7 to 1.1.
	Hagiyama teaches an electrochemical cell comprising an electrolyte, wherein a volume of the electrolyte is controlled in an optimal range in order to achieve an electrochemical cell with excellent long-term cycle characteristics ([0013]).
	Specifically, Hagiyama teaches wherein a ratio of an amount of the electrolyte to an amount of a cathode active material is in the range of about 0.79 to about 1.38 ([0101], [0103], [0113], [0115], [0111], Table 1, wherein the cathode active material was in the amount of 18 mg/cm2 on both sides of the current collector, wherein 15 cathode plates having a defined area of 187x97 mm2 were used in the electrochemical cell, and wherein the density of the cathode active material was 2.95 g/ cm3), wherein the range of 0.79 to about 1.38 overlaps with the instantly claimed range of 0.7 to 1.1 and further the instantly claimed value of 0.93.

Modified Marshall further discloses wherein the electrochemical cell has a reduced swelling ([0100] of Marshall) and further wherein the electrolyte does not cause swelling ([0032] of Marshall).
However, modified Marshall does not explicitly disclose wherein the electrochemical cell has a swelling percentage of less than or equal to 2 percent. 
The Examiner notes that the instant specification discloses wherein the cell swelling may be minimized based on the selection of cathode active material and an optimized value of electrolyte amount ([0027]). 
Specifically, the instant specification discloses than when CFx is utilized as the cathode active material in an electrochemical cell, cell swelling is greatly reduced and in some cases eliminated ([0004]) and further discloses wherein the ratio of an electrolyte amount to an amount of CFx is in the range of about 0.7 to about 1.1 ([0060]).
	Thus, because modified Marshall discloses wherein the cathode active material is CFx ([0036], [0050] of Marshall), wherein the ratio of an amount of the electrolyte to an amount of CFx is 0.93 ([0101], [0103], [0113], [0115], [0111], Table 1 of Hagiyama, as rendered obvious above), which falls within the range of about 0.7 to about 1.1, and further discloses wherein the electrochemical cell has a reduced swelling ([0100] of Marshall) and wherein the electrolyte 
Regarding Claim 9, modified Marshall discloses all of the limitations as set forth above. Modified Marshall further discloses wherein a concentration of the lithium salt is about 0.75 moles per liter to about 2 moles per liter ([0043], [0057] of Marshall), which encompasses the instantly claimed range of 0.8 moles per liter to 1.1 moles per liter, based on a total volume of the first solvent and the second solvent.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by modified Marshall for the concentration of the lithium salt based on a total volume of the first solvent and the second solvent of modified Marshall, wherein the skilled artisan would have reasonable expectation that such would successfully form the electrolyte for an electrochemical cell desired by modified Marshall.
Regarding Claims 10-11, modified Marshall discloses all of the limitations as set forth above. Modified Marshall further discloses wherein the first solvent is 1,2-dimethoxyethane and the second solvent is ϒ-butyrolactone ([0042], [0051], [0056] of Marshall).
Regarding Claims 12-13, modified Marshall discloses all of the limitations as set forth above. Modified Marshall further discloses wherein a weight ratio of the first solvent to the second solvent is about 1:1 ([0056] of Marshall), which falls within and therefore reads on the instantly claimed range of 0.5 to 1.3 and further reads on the instantly claimed value of 1:1.
Claims 14-15, modified Marshall discloses all of the limitations as set forth above. Modified Marshall discloses wherein the first solvent is 1,2-dimethoxyethane ([0056] of Marshall) and the second solvent is ϒ-butyrolactone ([0056] of Marshall).
Modified Marshall further discloses wherein the lithium salt must be ionically conductive, dissolvable in the first and second solvents, and stable at low voltages ([0057] of Marshall).
Specifically, modified Marshall discloses wherein the lithium salt may be LiBF4, LiN(SO2CF3)2, LiN(SO2F2)2, lithium fluoroalkyl sulfonyl imides, or lithium fluorosulfonyl imide ([0043], [0057] of Marshall).
It would have been obvious to one of ordinary skill in the art to utilize LiBF4 as the lithium salt, as disclosed by modified Marshall, wherein the skilled artisan would have reasonable expectation that such is ionically conductive, dissolvable in the first and second solvents, and stable at low voltages, as desired by modified Marshall. 
Modified Marshall further discloses wherein the lithium salt is about 0.75 moles per liter to about 2 moles per liter ([0043], [0057] of Marshall), which encompasses 1 mole per liter, based on a total volume of the first solvent and the second solvent, wherein the first solvent is 1,2-dimethoxyethane and the second solvent is ϒ-butyrolactone ([0056] of Marshall).
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by modified Marshall for the concentration of the LiBF4 based on a total volume of the first solvent and the second solvent, wherein the first solvent is 1,2-dimethoxyethane and the second solvent is ϒ-butyrolactone ,wherein the skilled artisan would 
Regarding Claim 16, modified Marshall discloses all of the limitations as set forth above. Modified Marshall further discloses wherein the anode is a metal, such as lithium, and may be in the form of a foil of the metal ([0101] of Marshall).
It would have been obvious to one of ordinary skill in the art to utilize a lithium metal foil as the anode of modified Marshall, as disclosed by modified Marshall, wherein the skilled artisan would have reasonable expectation that such would successfully function as the anode desired by modified Marshall.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        January 19, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
January 26, 2022